Order amending interlocutory judgment nunc giro tunc reversed upon the law, without costs, and the cause remitted to the Special Term for action in accordance with this decision. The application of defendant was for an order to vacate the judgment and for submission to the court of an affidavit bearing upon the question of alimony, which, by stipulation of the parties, should have been considered by the court, but which had in some way been overlooked. The court had no power to amend the interlocutory judgment. The appropriate procedure was .to vacate the judgment and, after consideration of the affidavit, to make a new finding and enter judgment thereon. The court at Special Term has considered the affidavit and properly found that a weekly payment of twenty-five dollars is adequate. Lazansky, P. J., Rich, Hagarty, Seeger and Carswell, JJ., concur.